Citation Nr: 1034231	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1953 to August 
1973. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran was accepted into military service with normal 
hearing acuity.  

2.  The Veteran's military occupation as an aircraft mechanic and 
flight engineer for 20 years is consistent with long term 
exposure to noise trauma.  

3.  Bilateral hearing loss first manifested in service with a 
continuity of symptoms after service.  The Veteran's current 
bilateral hearing loss meets the VA criteria for a hearing 
disability. 

4.  The Veteran's tinnitus is related to exposure to noise trauma 
in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met. 38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2009).  

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. §§ 3.303, 3.304 
(2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
even assuming, without deciding, that any error was committed 
with respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed

The Veteran served as a U.S. Air Force aircraft mechanic and 
flight engineer including service in the Republic of Vietnam.  
The Veteran retired at the rank of Master Sergeant and was 
awarded the Distinguished Flying Cross and multiple Air Medals.  
He contends that his bilateral hearing loss and tinnitus are 
related to many years of exposure to high noise levels in 
service. 

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Impaired hearing is a disability for purposes of service 
connection when the auditory threshold in any of the frequencies 
500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater; 
or when the auditory threshold for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, 
the Court of Appeals for Veterans Claims (Court) cited a 1988 
medical treatise that stated that the threshold for normal 
hearing is from 0 to 20 dB, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  A recent edition of this treatise retains the same 
definition.  See Current Medical Diagnosis and Treatment, 162, 
Stephen J. McPhee et.al. eds., 49th Ed. (2010).   
 
Service personnel records showed that the Veteran was an aircraft 
maintenance technician and flight engineer.  Service treatment 
records included enlistment and retirement physical examinations 
and ten periodic flight physical examinations.  In a February 
1953 enlistment examination, the Veteran's hearing acuity was 
normal as shown in a whisper test.  Audiometric tests were 
performed during a physical examination in June 1956 and 
approximately annually from January 1962 to January 1973.   The 
Board converted all measurements prior to October 1967 from the 
old American Standards Association (ASA) standard to the current 
American National Standards Institute (ANSI) standard so that the 
trend in hearing acuity could be assessed under a consistent 
standard.  

Hearing acuity of the left ear exceeded 20 decibels at 3000 Hz in 
1963 and at 4000 Hz in 1964.  Left ear hearing acuity at these 
frequencies degraded to 50 and 40 decibels respectively by June 
1972.   In a January 1973 retirement physical examination, left 
ear hearing acuity at these frequencies was 30 decibels.  

Hearing acuity of the right ear exceeded 20 decibels at 4000 Hz 
in 1965 and at 3000 Hz in 1968.  Right ear hearing acuity at 
these frequencies degraded to 35 and 40 decibels respectively by 
June 1972.   In a January 1973 retirement physical examination, 
right ear hearing acuity at these frequencies was 15 and 20 
decibels respectively.  

Service treatment records are silent for any symptoms of 
tinnitus.  

In an October 2006 statement, the Veteran reported that he was 
employed as a mechanic, foreman, and trainer at an equipment 
company from 1974 to retirement in 1993.  He noted that he was 
not exposed to manufacturing noise and that the loudest noise he 
experienced at work was that of a running automobile engine.  He 
denied any recreational noise exposure.  

In January 2007, a VA audiologist noted a review of the claims 
file, the Veteran's service and post-service occupations, and the 
record of audiometric testing in service.  The audiologist noted 
improvement in hearing acuity starting in August 1972 "after he 
was out of the noise."  The audiologist noted the Veteran's 
report of constant high pitched ringing in both ears that began 
approximately five or six years earlier.  The Veteran also 
reported post-service recreational use of a chain saw and 
carpentry tools but specifically indicated that he used hearing 
protection when engaging in these activities.  

Right ear audiometric testing showed hearing thresholds of 10, 
15, 25, 45, and 40 decibels at 500, 1000, 2000, 3000, and 4000 Hz 
respectively.  The average of the measurements from 1000 to 4000 
Hz was 31 decibels.  Speech discrimination score in the right ear 
was 98 percent.   Left ear audiometric testing showed hearing 
thresholds of 10, 5, 45, 65, and 55 decibels at 500, 1000, 2000, 
3000, and 4000 Hz respectively.  The average of the measurements 
from 1000 to 4000 Hz was 43 decibels.  Speech discrimination 
score in the right ear was 94 percent.  The audiologist diagnosed 
moderate to mild sensorineural hearing loss above 3000 Hz on the 
right and moderate to severe sensorineural hearing loss above 
1500 Hz on the left.  

The audiologist noted that the Veteran's bilateral hearing loss 
was not related to noise exposure in service.  The audiologist 
noted that testing at the time of retirement showed normal 
hearing in the right ear and only a mild loss at higher 
frequencies in the left ear.  Despite the significant threshold 
shifts in service, the audiologist noted that the hearing loss at 
the time of retirement was not handicapping and that subsequent 
degradation was caused by continued post-service exposure and 
aging.  The audiologist also concluded that tinnitus was not 
related to service because it first manifested only five years 
earlier.  

Despite the January 2007 opinion, the Board concludes that 
service connection for bilateral hearing loss is warranted.  The 
Veteran's Air Force duties as an aircraft mechanic and flight 
engineer for most of his twenty years of service are consistent 
with regular, sustained exposure to high noise levels over a long 
period of time.  Service treatment records showed that the 
Veteran was accepted into service with normal hearing and that 
his hearing acuity thresholds displayed a significantly degraded 
shift from 1963 to 1972.  The documented and significant decrease 
in the ability to hear during service carries a great deal of 
weight in this decision.  It cannot be overlooked that a hearing 
loss disability was documented during service.  The Veteran's 
hearing acuity met the VA criteria for a bilateral disability as 
early as 1970, notwithstanding the apparent and temporary 
improvement shown by testing within five months of retirement 
that the audiologist attributed to the Veteran's removal from a 
noise environment.  

The Board places less probative weight on the audiologist's 
opinion because the audiologist did not provide a medical 
explanation for this apparent improvement in disability nor do 
the service records show that the Veteran was no longer exposed 
to the occupational noise of an aircraft mechanic, as the 
audiologist indicated.  The Veteran remained assigned to an 
operations and maintenance squadron up to the time of his 
retirement.  VA testing in January 2007 showed continued acuity 
degradation.  The Board acknowledges the audiologist's opinion 
that additional degradation since service is attributable to 
post-service noise trauma and aging.  However, the audiologist 
did not indicate the nature of the post-service noise trauma, and 
the Veteran denied any such exposure.  

The Board does not concur in the opinion that the Veteran's 
hearing improved to a near normal status and that the current 
disability is entirely related to post service activities and 
aging.  The Board concludes that the Veteran entered service with 
normal hearing, that his bilateral hearing acuity degraded to the 
status of a disability prior to completion of service, and that 
there was a continuity of degraded symptoms thereafter.  
Therefore, service connection is warranted.  

The Board further concludes that service connection for tinnitus 
is warranted.  The Board acknowledges the Veteran's report of an 
onset of tinnitus five years before the 2007 examination.  The VA 
audiologist concluded that tinnitus was related to noise exposure 
but that the late onset was likely related to post-service 
activities.  However, the Board places less probative weight on 
the opinion because the Veteran reported no significant post-
service occupational noise exposure or recreational firearms 
exposure.  He reported the use of tools only with hearing 
protection.  The Veteran had significant, long term exposure to 
high noise during 20 years of service and developed significant 
hearing loss during that service.  Therefore, resolving all doubt 
in favor of the Veteran, the Board concludes that the Veteran's 
tinnitus is related to his documented service noise exposure and 
that service connection for tinnitus is also warranted. 


ORDER

Service connection for bilateral hearing loss is granted, subject 
to the legal criteria governing the payment of monetary benefits.
 
Service connection for tinnitus is granted, subject to the legal 
criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


